Citation Nr: 1411148	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-41 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability, manifested by limitation of flexion.  

2.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability, manifested by limitation of extension.

3.  Entitlement to a compensable disability rating for instability of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to November 1985 and from August 1989 to July 1993, with a period of active duty for training from April 2, 2005 to October 2, 2005.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  In June 2011, the Veteran appeared and provided testimony at a Board hearing before the undersigned acting Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  

The Board notes that during the pendency of this appeal, the RO granted the Veteran a separate 10 percent disability rating for limitation of extension of the left knee.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability has been manifested by flexion limited to, at worst, 85 degrees; normal extension; and painful motion; without evidence of subluxation.

2.  From March 12, 2012, the Veteran's left knee disability has been manifested in objective findings of instability.  

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a left knee disability, manifested by limitation of flexion, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5260 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for a left knee disability, manifested by limitation of extension, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5261 (2013).

3.  The criteria for a 10 percent disability rating for left knee instability have been met beginning March 12, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA is also required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that prior to the initial adjudication of the claims; the Veteran was mailed letters in November 2005 and January 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  These letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The RO has obtained the Veteran's service treatment records (STRs) and pertinent post-service treatment records.  Additionally, the Veteran was afforded a VA examination in March 2009 which was conducted in conjunction with a review of the Veteran's claims file and documents the nature and severity of the Veteran's left knee disability.  Therefore, the Board finds the examination was adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Pursuant to the Board's September 2011 remand, the Veteran was afforded another VA examination in March 2012.  The March 2012 documents the severity of the Veteran's left knee disability in accordance with the remand directives.  Further, the Board's September 2011 remand instructed the RO to obtain outstanding VA and private treatment records, which the Board notes have been obtained and are associated with paper claims file and the Veteran's "Virtual VA" file.  Under these circumstances, the Board finds that there has been substantial compliance with the September 2011 remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the June 2011 Board hearing, the acting VLJ fully explained the issue on appeal, and asked questions focused on the nature and symptomatology of the disability in question, specifically as to the manifestations of the Veteran's left knee disability.  The Veteran was represented at the hearing by an accredited representative of the Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  The Veteran identified additional VA and private treatment records that might contain pertinent evidence, which the Board notes were obtained on remand.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

The Board finds that all necessary development has been accomplished and therefore appellate review of the claim addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran contends that he is entitled to higher initial disability ratings for his left knee disability, for which he has been assigned separate 10 percent disability ratings for limitation of flexion and limitation of extension, under Diagnostic Codes 5260 and 5261, respectively.  

The Veteran was afforded a VA examination of his left knee in March 2009.  At that time he reported that he was able to walk one to three miles at a time, with occasional pain after a long walk.  He denied any limitation in his ability to stand and reported he did not require the use of an assistive device for ambulation.  On physical examination, the Veteran's gait was noted to be normal.  There was no evidence of abnormal weight bearing or inflammatory arthritis noted.  There was no crepitation, clicks or snaps, grinding, instability, ankylosis, or other abnormality present.  Range of motion in the left knee was flexion to 90 degrees, with no objective evidence of pain; and normal extension.  There was no additional limitation of motion with repetitive testing.  X-ray of the left knee revealed findings consistent with early chondromalacia, as well as joint effusion.  The examiner assigned a diagnosis of mild chondromalacia of the left knee.  

The Veteran was afforded another VA examination of the left knee in March 2012.  At that time he reported he had been diagnosed with arthritis in his knee.  He reported that his left knee pain was usually a 3 to 5 out of 10 in severity, but at times got to an 8 or 9 out of 10, and that it was a stabbing, grinding type of pain.  He also reported occasional symptoms of cracking and catching.  He endorsed flare-ups that occurred once or twice a year and included symptoms of occasional swelling and increased pain, which was sharp in nature.  He reported that flare-ups were preceded by standing for a long time, driving a long distance, lifting heavy objects, and going up or down stairs.  He reported that during flare-ups he had to miss a couple of days of work.  

On physical examination, the Veteran was noted to require the regular use of a brace for his left knee when working or exercising.  Range of motion measurements in the left knee were: flexion to 110 degrees, with pain at 85 degrees; and full extension.  On repetitive testing, the Veteran's left knee flexion was further limited to 105 degrees, with additional pain, but no additional weakness, incoordination, or excess fatigability were noted; there was no limitation of extension on repetitive testing.  There was tenderness to palpation in the left knee, but muscle strength testing was normal.  There was no anterior or posterior instability present, but slight medial-lateral instability was noted.  The Veteran was noted to have frequent episodes of joint locking and joint effusion, which he reported had been occurring since his June 2005 surgery and were moderate in nature.  The examiner referenced various magnetic resonance imaging scans (MRI) and X-rays which had shown degenerative changes in the Veteran's left knee as early as February 2005.  The examiner assigned diagnoses of left knee arthralgia, chondromalacia of the left knee medial compartment, and left knee joint effusion and noted that the Veteran's left knee disabilities had caused him to miss about 10 days of work since December 2011.  

VA treatment notes of record show the Veteran receives intermittent treatment at the VAMC for his left knee disability, which includes steroid injections for pain.  However, these records do not indicate that the Veteran's left knee disability is manifested by symptomatology more severe than what is reflected in the VA examination reports of record.  

Also of record are private treatment records from the Texas Tech Physicians in Lubbock, Texas, which show the Veteran receives treatment, including physical therapy and medication management, for his left knee disability.  These records show that the Veteran complained of his left knee feeling "wobbly" when standing; however, there is no evidence of objective findings of instability.  The private treatment records provide no indication that the symptoms of the Veteran's left knee disability are worse than what is reflected in the VA examination reports of record.  

Based on the evidence above, the Board finds that the Veteran is not entitled to disability ratings in excess of 10 percent for his left knee disability, manifested by either limitation of flexion or limitation of extension.  In this regard, the VA examination reports of record show that the Veteran's left knee flexion has been limited to, at worst, 85 degrees.  There is no indication that the Veteran's left knee flexion has ever been limited to 60 degrees.  Further, the VA examination reports of record show that the Veteran's extension has consistently been found to be normal, with no limitation.  As such, the evidence does not show that, during the period on appeal, the Veteran has ever been found to meet the criteria for a compensable disability rating under either Diagnostic Code 5260 or Diagnostic Code 5261.  Therefore, the Board finds that disability ratings in excess of 10 percent are not warranted for either limitation of flexion or limitation of extension; and in fact, it appears that the Veteran has been awarded separate 10 percent disability ratings based on the same symptomatology, pain on motion, in violation of 38 C.F.R. § 4.14, and is currently over compensated for limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, and 5261.

The Board notes that the Veteran's complaints of pain have been taken into consideration in this decision.  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning schedular ratings in excess of 10 percent for limitation of flexion or limitation of extension at any point during the period on appeal for the functional impairment of the Veteran's left knee disability.

The Board finds that from March 12, 2012, the date of the Veteran's most recent VA examination, a disability rating of 10 percent, but no higher, is warranted for left knee instability.  In this regard, the Board notes that the report of the March 2012 VA examination shows that the Veteran had slight medial-lateral instability in his left knee on objective testing.  The Veteran reported during his March 12, 2012 VA examination that his knee felt weak and wobbly at times, which was a residual symptom of his June 2005 surgery.  Additionally, the Board acknowledges the Veteran's complaints that his knee was "wobbly," made to his private treatment providers, but note that the private treatment records contain no objective findings of instability.  While the Veteran reported that his symptoms of instability had been present since his June 2005 surgery, there is no objective medical evidence of instability until the March 2012 VA examination, which was shown to be slight at that time.  Therefore, the Board finds that a 10 percent disability rating, but no higher, is warranted for left knee instability from March 12, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Consideration has been given to assigning a separate disability rating for the Veteran's left knee disability under Diagnostic Code 5259, as the evidence shows the Veteran underwent a menisectomy in June 2009.  However, the Veteran's main symptom of his left knee disability is pain, for which he is already in receipt of separate 10 percent ratings under Diagnostic Codes 5260 and 5261.  As such, assigning the Veteran a compensable disability rating under Diagnostic Code 5259 would be in violation of 38 C.F.R. § 4.14.  

Consideration has been given to assigning the Veteran a compensable disability rating under other Diagnostic Codes applicable to the knee; however, while there is evidence of effusion and the Veteran has reported symptoms of "locking," there is no evidence these symptoms are caused by dislocated, semilunar cartilage (Diagnostic Code 5258).  Further, there is no evidence the Veteran's left knee disability is manifested by impairment of the tibia or fibula (Diagnostic Code 5262) or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.

Consideration has been given to assigning staged ratings; however, at no time during the period in question has the Veteran's left knee disability warranted higher schedular ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's left knee disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his left knee disability.  Additionally, at his March 2012 VA examination, the Veteran was noted to be employed and that he had only missed approximately 10 days of work in the previous year as a result of left knee disability.  There is no evidence or allegation, that his left knee disability has prevented the Veteran from maintaining his employment.  In sum, there is no indication that the average industrial impairment from the Veteran's left knee disability would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a left knee disability, manifested by limitation of flexion, is denied.

Entitlement to an initial disability rating in excess of 10 percent for a left knee disability, manifested by limitation of extension, is denied.

Entitlement to a 10 percent disability rating, from March 12, 2012, for left knee instability, is granted.  



____________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


